DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 5/23/2022.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3-19, 21-22, 25, 27 and 53 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3-19, 21-22, 25, 27 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating obesity in a patient in need thereof comprising, administering to said patient an effective amount of a composition comprising a supercritical fluid rose petal extract, wherein said extract comprises about 3.50 w/w% isoquercetin and about 0.30 w/w% quercetin, does not reasonably provide enablement for a method of promoting weight loss comprising, administering to a patient in need thereof an effective amount of a composition comprising a supercritical fluid rose petal extract, wherein said extract comprises about 3.50 w/w% isoquercetin and about 0.30 w/w% quercetin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims (partially newly reapplied as necessitated by amendment).
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  Claim 1 is drawn to the method of promoting weight loss, comprising, administering to a patient in need thereof an effective amount of a composition comprising a rose petal extract, wherein said extract is obtained by ethanol extraction and comprises about 3.50 w/w% isoquercetin and about 0.30 w/w% quercetin.  Claim 3 is drawn to the method of claim 2, wherein said extract comprises about 66.0 w/w% polyphenols, about 9.5 w/w% flavonoids, and about 2.7 w/w% anthocyanins.  Claim 4 is drawn to the method of claim 2, wherein said extract comprises 66.44±3.09 w/w% polyphenols, 9.47±1.23 w/w% flavonoids, and 2.73+0.38 w/w% anthocyanins.  Claim 5 is drawn to the method of claim 1, wherein said extract comprises about 0.30 w/w% rutin.  Claim 6 is drawn to the method of claim 1, wherein said extract comprises 3.48 ± 0.11 w/w% isoquercetin, 0.25+ 0.28 w/w% quercetin, 0.33 ± 0.02 w/w% rutin, or combinations thereof.  Claim 7 is drawn to the method of claim 1, wherein said extract comprises at least one phenolic acid.  Claim 8 is drawn to the method claim 1, wherein said extract comprises about 0.30 w/w% ethyl gallate, about 1.90 w/w% ellagic acid, about 0.02 w/w% methyl gallate, about 0.10 w/w% catechin, about 1.40 w/w% gallic acid, about 0.10 w/w% 3,4-dihydroxy benzoic acid, or combinations thereof.  Claim 9 is drawn to the method of claim 1, wherein said extract comprises 0.28 + 0.04 w/w% ethyl gallate, 1.85 + 0.33 w/w% ellagic acid, 0.02 + 0.003 w/w% methyl gallate, 0.11 + 0.008 w/w% catechin, 1.41 + 0.04 w/w% gallic acid, 0.09 0.01 w/w% 3,4- dihydroxy benzoic acid, or combinations thereof.  Claim 10 is drawn to the method of claim 1, wherein said extract comprises at least one chlorogenic acid.  Claim 11 is drawn to the method of claim 1, wherein said extract comprises 0.00046±0.0001 w/w% 3-0-caffeoylquinic acid (3-CQA), 0.0114+0.006 w/w% 5-0- Caffeoylquinic acid (5-CQA), 0.0104+ 0.004 w/w% 4-0-Caffeoylquinic acid (4-CQA), 0.022+0.008 w/w% 3,4 Di-0-caffeoylquinic acid (3,4-DiCQA), 0.388+0.14 w/w% 3,5 Di-0- caffeoylquinic acid (3,5-DiCQA), and 0.0823+0.01 w/w% 4,5 Di-0-caffeoylquinic acid (4,5- DiCQA), or combinations thereof.  Claim 12 is drawn to the method of claim 1, wherein said extract comprises 3.5 w/w% isoquercetin, 1.8-2.0 w/w% ellagic acid, 1.0-1.5[[%]] w/w% gallic acid, 0.3-0.35 w/w% rutin, 0.25 w/w% quercetin, 0.1 w/w% catechins, or combinations thereof.  Claim 13 is drawn to the method of claim 1, wherein said composition inhibits pancreatic lipase.  Claim 14 is drawn to the method of claim 1, wherein said composition has an IC50 for pancreatic lipase of about 81.4 pg/mL.  Claim 15 is drawn to the method of claim 1, wherein said composition inhibits a-glucosidase.  Claim 16 is drawn to the method of claim 1, wherein said composition has an IC50 for a-glucosidase of about 1.33 g/mL.  Claim 17 is drawn to the method of claim 1, wherein said composition has an IC50 for nitric oxide scavenging activity of about 213.3 pg/mL.  Claim 18 is drawn to the method of claim 1, wherein said composition has a radical scavenging activity of about 89% at a concentration of 100 pg/ml as determined by DPPH assay.  Claim 19 is drawn to the method of claim 1, wherein said composition has a superoxide scavenging activity of about 82.8% at 100 pg/ml.   Claim 21 is drawn to the method of claim 20, wherein said supercritical fluid rose petal extract is supercritical fluid Rosa multiflora rose petal extract.  Claim 22 is drawn to the method of claim 1, wherein said patient has a metabolic disorder [[is]] selected from the group consisting of prediabetes, diabetes, type 1 diabetes, type 2 diabetes, obesity, dyslipidemia, hyperglycemia, and combinations thereof.  Claim 25 is drawn to the method of claim 1, wherein said composition is administered orally, buccally, sub-lingually, parenterally, intravenously, intravaginally, rectally, by inhalation, or combinations thereof.  Claim 27 is drawn to the method of claim 1, wherein said composition is in a form selected from the group consisting of a powder, liquid, pill, tablet, pellet, capsule, thin film, solution, spray, syrup, linctus, lozenge, pastille, chewing gum, paste, vapor, suspension, emulsion, ointment, cream, lotion, liniment, gel, drop, topical patch, buccal patch, bead, gummy, gel, sol, injection, and combinations thereof.    Claim 53 is drawn to the method of claim 1, wherein said supercritical fluid is carbon dioxide.
The nature of the invention is complex in that the claims are drawn to a method of promoting a weight loss, comprising, administering to a patient in need thereof an effective amount of a composition comprising a supercritical fluid rose petal extract, wherein said extract comprises about 3.50 w/w% isoquercetin and about 0.30 w/w% quercetin. 
Breadth of the Claims: The claims are broad in that the claims recite a method of promoting a weight loss, comprising, administering to a patient in need thereof an effective amount of a composition comprising a supercritical fluid rose petal extract, wherein said extract comprises about 3.50 w/w% isoquercetin and about 0.30 w/w% quercetin.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  
Guidance of the Specification and Existence of Working Examples:  The specification describes and provides examples for treating obesity.
The specification envisions that by administering a composition comprising a supercritical fluid rose petal extract, wherein said extract comprises about 3.50 w/w% isoquercetin and about 0.30 w/w% quercetin will have utility in humans for promoting weight loss.
However, no working examples are provided with regard to a method of promoting weight loss comprising administering to a patient in need thereof an effective amount of a composition comprising a supercritical fluid rose petal extract, wherein said extract comprises about 3.50 w/w% isoquercetin and about 0.30 w/w% quercetin.
Please note that the examples do not show promoting weight loss in any subject and that treating obesity is not analogous with promoting weight loss, since promoting weight loss is not limited to a person with obesity.  Someone can still be overweight that has been treated for obesity.  Therefore, Applicant is not enabled for promoting weight loss.
Predictability and State of the Art:  The state of the art at the time the invention was made was unpredictable and underdeveloped.  
“NIH: National Institute on Aging- Maintaining a Healthy Weight” (U*) teaches that many things can affect your weight, including genetics, age, gender, lifestyle, family habits and culture, sleep, and even where you live and work. Some of these factors can make it hard to lose weight or keep weight off.  “NIH: National Institute on Aging- Maintaining a Healthy Weight” further teaches that limiting portion control and being physically active are ways to help maintain a healthy weight.
“NIH: National Institute of Diabetes and Digestive and Kidney Diseases” (V*) teaches treatment for overweight and obesity involves losing weight and other treatments including weight-loss medicine, weight-loss devices or bariatric surgery but is not limited to this.
Thus, while the claim-designated method may be useful for providing such an effect, Applicant does not disclose a method for promoting weight loss, comprising, administering to a patient in need thereof an effective amount of a composition comprising a supercritical fluid red rose petal extract, wherein said extract comprises about 3.50 w/w% isoquercetin and about 0.30 w/w% quercetin.
Amount of Experimentation Necessary:  The quantity of experimentation necessary to carry out the claimed invention is high, as the skilled artisan could not rely on the prior art or instant specification to teach how to use a composition comprising a supercritical fluid rose petal extract, wherein said extract comprises about 3.50 w/w% isoquercetin and about 0.30 w/w% quercetin for promoting weight loss.  In order to carry out the claimed invention, one of ordinary skill in the art would have to identify a composition comprising an effective amount of a supercritical fluid rose petal extract that can be administered in a therapeutically effective dose with an acceptable level of side-effects.
In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1-22, 25, 27 and 53 are not considered to be fully enabled by the instant specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3-19, 21-22, 25, 27 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo et al. (JP2010006748A, translation provided herein)(newly applied as necessitated by amendment).
Kokubo teaches a composition comprising an extract of Rosa multiflora bud (which reads on a red rose petal, since buds intrinsically contain petals-See e.g. Tech-Solution (3) and reads on claim 1 and claim 21) obtained by extraction with supercritical fluid (See e.g Best Mode, para 21, which reads on claim 53).  Kokubo further teaches that the composition can be in the form of a food or drink (which reads on liquid- See e.g. Tech Solution (6), which reads on claim 27 and 25, since food is administered orally).  Kokubo further teaches the composition of the present invention can be provided as a food and drink and a medicine for treating and preventing diseases involving DPP-IV such as type 2 diabetes, obesity, and insulin resistance (See e.g. Best Mode para 30)(which reads on claim 22).
Although Kokubo does not teach that the extract contains the instantly claimed compounds in the amounts claimed or that the composition is effective for promoting weight loss, the claimed functional properties are inherent to the extract taught by Kokubo because the ingredients, the amounts of the ingredients, and the route of administration for the delivery of the ingredients taught by Kokubo are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the compounds in the amount claimed and the functional effects claimed are inherent to the extract taught by Kokubo.
It would have been obvious to one of ordinary skill in the art to use the supercritical extract of rose taught by Kokubo to treat obesity because at the time the invention was made, it was known that a supercritical extract of rose flowers could be used to treat obesity as clearly taught by Kokubo.  The amount of the rose flower extract within the composition falls within the range disclosed by Applicant as an effective amount.   Therefore, the skilled artisan would have been motivated to use a supercritical extract of red rose petals for treating obesity based upon the beneficial teachings of Kokubo. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699